      Case 2:18-cv-04236-MVL-KWR Document 51 Filed 09/25/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

Tiffini Woodward,                               *
individually and on behalf of her minor child LW*
                                                *          CIVIL ACTION NO. 2:18-04236
                     Plaintiffs,                *
                                                *          JUDGE LEMMON
vs.                                             *
                                                *          MAGISTRATE JUDGE ROBY
                                                *
Sheriff Joseph P. Lopinto, et al                *
                                                *
                                                *
                     Defendants.                *
                                                *


                                            ORDER

       CONSIDERING THE FOREGOING Ex Parte Motion to Continue Trial and Extend

Deadlines,

       IT IS HEREBY ORDERD that the Motion is GRANTED and that the deadlines are set

forth below:

             •   Plaintiffs’ expert report deadline will be extended from November 6, 2019 to

                 December 6, 2019;

             •   Defendants’ expert report deadline would be extended from December 6, 2019 to

                 January 6, 2020;

             •   Witness and Exhibit List deadline would be extended from January 3, 2020 to

                 February 3, 2020;

             •   Discovery Deadline would be extended from January 3, 2020 to February 3, 2020;

                 and




                                                1
       Case 2:18-cv-04236-MVL-KWR Document 51 Filed 09/25/19 Page 2 of 2



              •   Motion in Limine/Motion deadline would be extended from January 22, 2020 to

                  February 22, 2020.

              IT IS FURTHER ORDERED that a telephone scheduling conference will be held on

October 17, 2019
_________________               xxx for the Court to schedule a pre-trial conference and new
                     10:00 A.M./P.M.
                  at _____

trial date.

                                   25th day of September, 2019, at New Orleans,
        THUS DONE AND SIGNED this _______

Louisiana.


                                                         _______________________________
                                                             United States District Court Judge




                                                2
